Name: Commission Regulation (EC) No 1319/2001 of 29 June 2001 adopting the balance and fixing the aid for the supply of breeding rabbits to the Canary Islands under the arrangements provided for in Article 4 of Council Regulation (EEC) No 1601/92
 Type: Regulation
 Subject Matter: regions of EU Member States;  trade;  agricultural activity
 Date Published: nan

 Avis juridique important|32001R1319Commission Regulation (EC) No 1319/2001 of 29 June 2001 adopting the balance and fixing the aid for the supply of breeding rabbits to the Canary Islands under the arrangements provided for in Article 4 of Council Regulation (EEC) No 1601/92 Official Journal L 177 , 30/06/2001 P. 0044 - 0045Commission Regulation (EC) No 1319/2001of 29 June 2001adopting the balance and fixing the aid for the supply of breeding rabbits to the Canary Islands under the arrangements provided for in Article 4 of Council Regulation (EEC) No 1601/92THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1601/92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products(1), as last amended by Regulation (EC) No 2826/2000(2), and in particular Article 4(4) thereof,Whereas:(1) In application of Article 4 of Regulation (EEC) No 1601/92 it is necessary to determine, for the 2001/2002 marketing year, the quantities of breeding rabbits originating in the Community which may receive aid with a view to developing the production potential of the Canary Islands.(2) The amount of aid referred to above for the supply to the Canaries of breeding rabbits originating in the rest of the Community must also be fixed. This aid must reflect, in particular, the costs of supply from the world market, conditions due to the geographical situation of the Canaries and current prices for exports of the animals in question to third countries.(3) The common detailed rules for implementation of the arrangements for the supply of certain agricultural products to the Canary Islands are laid down by Commission Regulation (EC) No 2790/94(3), as last amended by Regulation (EC) No 1620/1999(4).(4) Pending the entry into force of the reform of the specific supply arrangements and in order to avoid any break in the application of the specific supply arrangements force, the supply balance should be established for the period 1 July to 31 December 2001.(5) Pursuant to Regulation (EEC) No 1601/92, the supply arrangements are applicable from 1 July. The provisions of this Regulation should enter into force immediately.(6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Eggs and Poultrymeat,HAS ADOPTED THIS REGULATION:Article 1The aid provided for in Article 4(1) of Regulation (EEC) No 1601/92 for the supply to the Canary Islands of breeding rabbits originating in the Community and the number of rabbits for which it may be given are determined in the Annex.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 July 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 June 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 173, 27.6.1992, p. 13.(2) OJ L 328, 23.12.2000, p. 2.(3) OJ L 296, 17.11.1994, p. 23.(4) OJ L 192, 24.7.1999, p. 19.ANNEXSupply to the Canary Islands of breeding rabbits originating in the Community for the period 1 July to 31 December 2001>TABLE>